REDMANN, Chief Judge,
dissenting in part.
The judgment is also wrong insofar as it awards $600 monthly back alimony after the wife finished medical school and began to earn about $1,500 monthly — and lay silently in the gap to ambush the husband. The principles of Gravel and Spencer (and the cases they cite) constitute authority to enforce the parties’ oral agreement that the husband would pay alimony only to see the wife through medical school. The contrary judgment — based on legalism and rejecting (1) testimony, (2) the understanding that the wife herself proved by her silence for over two years of no alimony from a doctor husband, and (3) the common-sense probability that the parties did agree that the doctor husband would support the wife only until she finished medical school and would begin to earn two-and-a-half times the alimony amount — should be reversed.